IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00287-CR
                                No. 10-13-00288-CR
                                No. 10-13-00289-CR

REBECCA SHERON AUSTIN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                       From the 361st District Court
                           Brazos County, Texas
           Trial Court Nos. 09-03111-CRF-361, 12-01840-CRM-361
                          and 13-00768-CRM-361


                         MEMORANDUM OPINION


      In three separate appellate cause numbers, appellant, Rebecca Sheron Austin

a/k/a Rebecca Sherron Austin a/k/a Rebecca Pierce, appealed her convictions for: (1)

theft of property valued at less than $1,500; (2) driving with an invalid license

(subsequent); and (3) violating her occupational driver’s license. On January 17, 2014,

appellant’s counsel filed motions to dismiss each of the three appeals. Though none of
the motions are signed by appellant, in each motion, appellant’s counsel referenced and

attached letters written and signed by appellant, wherein appellant expressed that she

no longer wants to continue her appeal in each of the appellate cause numbers. These

letters are a clear indication that appellant desires to abandon her appeal in each

appellate cause number and provides sufficient basis for this Court to dismiss the

appeals. See Hendrix v. State, 86 S.W.3d 762, 763-64 (Tex. App.—Waco 2002, no pet.) (per

curiam) (applying Texas Rule of Appellate Procedure 2 to suspend Rule 42.2(a)’s

requirement that appellant must personally sign the written withdrawal because the

appellant “plainly stated his desire ‘to drop the appeal’” in open court).

        Accordingly, we grant appellant’s motions to dismiss appellate cause numbers

10-13-00287-CR, 10-13-00288-CR, and 10-13-00289-CR; these appeals are hereby

dismissed. See TEX. R. APP. P. 42.2(a).




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions to dismiss granted; appeals dismissed
Opinion delivered and filed January 30, 2014
Do not publish
[CR25]




Austin v. State                                                                   Page 2